Case 4:18-cv-00442-ALM-CMC Document 110-1 Filed 03/10/20 Page 1 of 3 PageID #: 5535




                              Exhibit 1
3/10/2020
      Case                                   Yahoo MailFiled
             4:18-cv-00442-ALM-CMC Document 110-1       - RE: Kim Sams
                                                               03/10/20 Page 2 of 3 PageID #: 5536


    RE: Kim Sams

    From: Prather, Laura (laura.prather@haynesboone.com)

    To:      tyclevenger@yahoo.com

    Cc:      stevenbiss@earthlink.net; bodneyd@ballardspahr.com
    Date: Friday, January 31, 2020, 02:34 PM CST



    Ty,



    I received your email below. Please advise as to whether you will be representing Ms. Sams.



    Your email indicates that Ms. Sams is willing to “cooperate. ” However, she has not done so thus far.



    You also state that Ms. Sams has “no responsive documents.” However, given certain materials we have received from
    other third parties, it is inconceivable that she has no responsive documents.



    Ms. Sams needs to respond to our motion to compel in compliance with the rules, through lawyers who are licensed in
    the Northern District of Texas.



    Take care,



    Laura




    Laura Lee Prather, Appellate Law Board Certified
    Partner
    (t) +1 512.867.8476


    Licensed in Texas, California, New York, and D.C.



     From: Ty Clevenger <tyclevenger@yahoo.com>
     Sent: Friday, January 24, 2020 12:05 PM
     To: Prather, Laura <Laura.Prather@haynesboone.com>
     Cc: Steven S. Biss <stevenbiss@earthlink.net>
     Subject: Kim Sams




      EXTERNAL: Sent from outside haynesboone



                                                                                                                          1/2
3/10/2020
      Case                                   Yahoo MailFiled
             4:18-cv-00442-ALM-CMC Document 110-1       - RE: Kim Sams
                                                               03/10/20 Page 3 of 3 PageID #: 5537




      Laura,



      I just spoke with Kim Sams about the attached subpoena. She had been told that this matter was being handled
      by counsel, and obviously it was not. She is willing to cooperate, but she informed me that she has no
      responsive documents whatsoever. Please call me at 202-577-8606 at your convenience.



      Ty




    CONFIDENTIALITY NOTICE: This electronic mail transmission is confidential,
    may be privileged and should be read or retained only by the intended
    recipient. If you have received this transmission in error, please
    immediately notify the sender and delete it from your system.




                                                                                                                     2/2
